Citation Nr: 1440392	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing impairments, to include hearing loss and hyperacusis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation above 30 percent for service-connected major depressive disorder, claimed as post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1965 through July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Waco, Texas. 

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with both hyperacusis and hearing loss, in addition to tinnitus.  Accordingly, the Board has recharacterized the service connection claims as reflected on the title page.

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has difficulty hearing and experiences ringing in his ears as a result of his exposure to noise from artillery fire while in basic training.  An additional VA audiometric examination is needed before the Board can adjudicate the Veteran's claims of entitlement to service connection for his bilateral hearing impairments.

 A December 2010 VA examination report documented the Veteran's report of constant ringing in both ears, as well as findings consistent with mild to moderately severe sensorineural hearing loss in the right ear, and mild to severe hearing loss in the left ear. The VA examiner stated that the Veteran's induction and discharge audiometric examinations showed hearing thresholds within normal limits, and that the Veteran's service treatment records did not reflect complaints of tinnitus.  For these reasons, the VA examiner concluded that "hearing loss and tinnitus are not caused by or a result of military noise exposure."  However, service connection for a current hearing disability is not precluded due to a normal in-service audiometric examination on separation.  Hensley v. Brown, 5. Vet.App. 155 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id.  The Veteran submitted notes from a private audiologist in June 2010, in which the private audiologist diagnosed tinnitus, sensorineural decreased hearing suggestive of noise exposure at high frequency and presbycusis or familial tendency for sensorineural decrease at low frequency.  The private physician indicated that based on patient history "noise exposure in the military could contribute to this."  The VA exam report indicates that the examiner was provided with the Veteran's claims file, but the private audiologist's opinion was not discussed.  Moreover, the Veteran submitted a statement in March 2011, in which he indicated that he had begun to experience symptoms of hearing loss during his service.  In light of the above, another VA medical examination is required. 

The Veteran also contends that his service-connected major depressive disorder merits a rating in excess of 30 percent.  Outstanding records must be incorporated into the claims file, and the Veteran must be afforded an additional VA psychiatric examination, before the Board can adjudicate this claim. 

The Veteran was afforded a VA psychiatric examination in September 2012.  The examiner found that the Veteran's symptoms of major depressive disorder had improved with medication, though passive suicidal ideation with mild memory loss and occasional/intermittent episodes of inability to perform occupational tasks had persisted.  However, the Veteran's representative has observed that treatment notes subsequent to the September 2012 evaluation show the Veteran had threatened a person with a knife in February 2013, and continued to complain of irritability and confusion.  These records suggest the Veteran's condition may have increased in severity since his September 2012 examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional rating examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the Veteran should be afforded another VA psychiatric examination to evaluate the current severity of his service-connected major depressive disorder.  

Prior to any new audiometric or psychological examination, updated VA and private treatment records should be obtained and provided to the examiners.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for hearing disabilities or psychological conditions.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  Updated treatment records from the VA Health Care System from June 2014 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After all records requested above have been obtained, the Veteran must be afforded an examination to assess the current severity of his major depressive disorder.  The examiner is to be provided access to the claims file and must specify in the report that the claims file, VBMS and Virtual VA have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychological symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner is also asked to specifically comment on the effect the Veteran's service-connected psychological symptoms have on his occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After all records requested above have been obtained, schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current hearing disability and tinnitus.  The Veteran's VA claims file must be made available to the examiner for review in connection with the examination, and the examiner must specify that the claims file, Virtual VA, and VBMS have been reviewed.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examination of hearing impairment should be conducted without the use of hearing aids.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current hearing disability and/or tinnitus due to noise exposure or another event or incident of his active service.  The examiner must comment on the lay report of symptoms and the June 2010 records from Chihal ENT Associates. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

